954 So.2d 1267 (2007)
Terence Lee JACKSON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-4475.
District Court of Appeal of Florida, Fifth District.
April 27, 2007.
Terence L. Jackson, Wewahitchka, pro se.
Bill McCollum, Attorney General, Tallahassee, and Douglas T. Squire, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Terence Lee Jackson appeals the denial of his Florida Rule of Criminal Procedure 3.800(a) motion to allow credit for county jail time. Because the trial judge did not attach portions of the record supporting his conclusion that Jackson was not entitled to relief, we must reverse. See, e.g., Frederick v. State, 899 So.2d 1281 (Fla. 5th DCA 2005).[1] Consequently, we remand this case to the trial court for attachment of portions of the record that conclusively refute Jackson's claim, or to award the proper credit, if warranted. Id.
REVERSED AND REMANDED.
GRIFFIN, LAWSON and EVANDER, JJ., concur.
NOTES
[1]  The State properly conceded error.